On review of order certifying a conflict. No rule of law upon which an alleged conflict exists has been set forth clearly in the order of the court of appeals certifying a conflict within the meaning of S.Ct.Prac.R. IV and Whitelock v. Gilbane Bldg. Co. (1993), 66 Ohio St.3d 594, 613 N.E.2d 1032. This cause is remanded to the court of appeals pursuant to S.Ct.Prac.R. IV(2)(A) for that court to clarify the issue presented and to set forth clearly in its order of certification the rule of law upon which the alleged conflict exists.
Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney and Cook, JJ., concur.
Pfeifer, J., dissents and would accept the certification order for review.